Name: Council Regulation (EEC) No 3444/89 of 14 November 1989 extending the provisional anti-dumping duty on imports of certain compact disc players originating in Japan and South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 16. 11 . 89 Official Journal of the European Communities No L 331 /45 COUNCIL REGULATION (EEC) No 3444/89 of 14 November 1989 extending the provisional anti-dumping duty on imports of certain compact disc players originating in Japan and South Korea THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), and in particular Article 11 thereof, Having regard to the proposal from the Commission, Whereas : By Regulation (EEC) No 2140/89 (2), the Commission imposed a provisional anti-dumping duty on imports of certain compact disc players originating in Japan and South Korea ; The examination of the facts has not yet been completed and the Commission has informed the Japanese and South Korean exporters concerned of its intention to propose an extension of the period of validity of the provisional duty for a further period not exceeding two months. Exporters representing a significant percentage of the trade involved raised no objection, HAS ADOPTED THIS REGULATION ; Article 1 The provisional anti-dumping duty on imports of certain compact disc players originating in Japan and South Korea, imposed by Regulation (EEC) No 2140/89, is hereby extended for a period not exceeding two months. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall apply, without prejudice to Article 11 of Regulation (EEC) No 2423/88 and to any other decision taken by the Council , until the entry into force of an act of the Council adopting definitive measures. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 November 1989. For the Council The President R. FAUROUX (') OJ No L 209, 2. 8 . 1988 , p . 1 . (2) OJ No L 205, 18 . 7. 1989, p. 5.